                                           Case 19-12109             Doc 3    Filed 02/20/19            Page 1 of 2
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of Maryland
 In re       Dannika Stith                                                                                    Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     515.00
             Prior to the filing of this statement I have received                                        $                     515.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               7a. Conversions or Reaffirmations (there will be a fee of $300.00 for Reaffirmations.

                  7b. (Ch. 7 cases) motions or responses to motions (the fee will be $550.00, per Motion or Response to Motion),
                  (Ch. 13 cases) motions, responses, or modifications required 6 months after the plan is confirmed, if the flat fee
                  of $3500.00 was selected by the debtor.

                  7c. (ch. 13 cases) motions, responses, or modifications required after plan confirmation, if the $2000.00 flat fee
                  was selected by the debtor.

                  7d. Any and/or all adversary proceedings. If a new retainer is signed, the client/debtor will be charged on an
                  hourly basis of $250.00 per hour, plus costs, with a minimum retainer of $2500.00. Otherwise, debtor will handle
                  matter pro se or hire outside counsel. POST-PETITION Adversary proceeding(s) to recover a preferential
                  transfer, or negotiations to recover preferential transfers, will be handled on a contingency basis - 50% to 100%
                  of recovery, if any. If no recovery, no fee.

                  7e. Representation in relation to audits by the US Trustee. The client/debtor will be charged on an hourly basis of
                  $250.00 per hour, plus costs.

                  7f. Enforcement of a judgment obtained in an adversary proceeding, including judgment for recovery of a
                  preferential transfer.

                  7g Rescheduling missed 341 meetings, for which fee of $300.00 will be charge for whatever reason the 341
                  needs to be rescheduled, and $300.00, for a no show with no notice. In Ch. 13 cases, these fees will be charged,
                  but the amount will be added to the upfront fee and subtracted from the fee to be paid through the Plan, if Fee
                  Balnce-disbrsd/pd in pln, per 4B&D, App F, LBR.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                           Case 19-12109               Doc 3    Filed 02/20/19     Page 2 of 2

 In re       Dannika Stith                                                                           Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 20, 2019                                                          /s/ Heather L. Dickerson
     Date                                                                       Heather L. Dickerson 14010
                                                                                Signature of Attorney
                                                                                Heather L. Dickerson, Esq.
                                                                                PO Box 10162
                                                                                Baldwin, MD 21013
                                                                                410-692-5315 Fax: 1-888-492-0786
                                                                                heatherldickerson@yahoo.com
                                                                                Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
